May 9, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                       TESCO CORPORATION, Appellant

NO. 14-12-01147-CV                           V.

            JOSE DIAZ DE LEON A/K/A PEPE DE LEON, Appellee
                   ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on December 11, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that each party shall pay its costs by reason of this appeal.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.